Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3, 6, 10-12, and 21 are pending. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “closed first end comprising an inlet/outlet” renders the claim indefinite.  It is not clear if these components are in the alternative or if both an inlet and an outlet are required.  Dependent claims are rejected as well. 
In regard to claim 2, the limitation “the adaptor comprises an inlet/outlet” renders the claim indefinite.  It is not clear if these components are in the alternative or if both an inlet and an outlet are required.  
In regard to claim 3, the limitation “the first end inlet/outlet and/or the adaptor inlet/outlet” renders the claim indefinite.  It is not clear if these components are in the alternative or if both an inlet and an outlet are required.  
In regard to claim 12, the limitation “inlet/outlet” renders the claim indefinite.  It is not clear if these components are in the alternative or if both an inlet and an outlet are required.  Further it is not clear which inlet or outlet it refers to. 
In regard to claim 21, the limitation “inlet/outlet” renders the claim indefinite.  It is not clear if these components are in the alternative or if both an inlet and an outlet are required.  Further it is not clear which inlet or outlet it refers to. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 10-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of JP2011/214880 by Satoshi (Satoshi).
In regard to claim 1, Satoshi teaches a method for packing a chromatography column assembly with chromatography media ([0001]). 
Satoshi teaches providing a column tube having a closed first end comprising an inlet/outlet (Figure 1, bottom lid 6, liquid take out port 9; [0016]-[0024]).  Satoshi teaches a media inlet adjacent a second end of the column tube (Figure 1, supply port 20; [0016]-[0024]).  
Satoshi teaches providing an air outlet in the column tube adjacent the second end of the column tube (Figure 1, outflow port 21; [0016]-[0024]).
Satoshi teaches an adaptor positioned inside the column tube initially adjacent the second end of the column tube configured for sliding and sealing contact with an inner face of the column tube (Figure 1, movable plug 3; [0016]-[0024]).  Satoshi teaches the column tube and adaptor arranged initially such that they define an internal volume and such that the media inlet is in fluid connection with the internal volume (Figure 1, movable plug 3, supply port 20; [0016]-[0024]).  
Satoshi teaches the step of providing a system further comprises connecting an extension tube wall to a basic column tube wall (Figure 1, short cylindrical column joint 4, column body 5; [0016]-[0024]).  Satoshi teaches the extension tube wall is adjacent the second end (Figure 1, short cylindrical column joint 4, column body 5; [0016]-[0024]).  Satoshi teaches both having essentially the same inner diameters and connected they form the column tube (Figure 1, short cylindrical column joint 4, column body 5; [0016]-[0024]). 
Satoshi teaches connecting a media slurry source to the media inlet (Figure 2; [0025]).  Satoshi teaches filling the internal volume with media slurry via the media inlet (Figure 2; [0025]).  
Satoshi teaches filling slurry with a predetermined concentration into the column ([0025]).  
Satoshi does not teach filling this internal volume with an exact amount of media slurry or filling the internal volume with media slurry until media slurry is starting to flow out from the air outlet. 
However, it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of media slurry to within a desired amount in order to create optimum operating conditions.  As the efficiency of separation and packing costs are variables that can be modified, among others, by adjusting said amount of media slurry, the precise amount of media slurry would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed amount of media slurry cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of media slurry in the method of Satoshi to obtain the desired balance between the construction cost and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Satoshi teaches forcing the adaptor towards the first end of the column tube beyond the extension tube wall connection to the basic column tube wall to reduce the internal volume such that the media inlet is no longer in fluid connection with the reduced internal volume (Figure 3; [0026]-[0027]). 
Satoshi teaches securing the adaptor to the basic column tube wall (Figure 3-4; [0026]-[0027]; [0029]-[0030], movable plug 3, piston rod 16 projected to lower movable plug 3; [0027], predetermined movable plug position).  Satoshi teaches then separating the extension tube wall from the column tube wall (Figure 4-5; [0027], after the movable plug 3 is advanced to the inside of the column body…or a predetermined movable plug position…separate the column join 4 from the column body 5).  Satoshi teaches after forcing the adaptor towards the first end of the column tube beyond the extension tube wall securing the adaptor to the column tube (Figure 5; [0028]-[0030]).
In regard to claim 2, Satoshi teaches the adaptor comprises an inlet/outlet (Figure 1, liquid flow passage 15; [0019]; [0026]). 
In regard to claim 6, Satoshi teaches the step of forcing the adaptor towards the first end comprises forcing the adaptor to a position within the basic column tube wall but outside the extension tube wall and the step of separating the extension tube wall comprises disconnecting the extension tube wall from the basic column tube wall (Figure 4; [0027]). 
In regard to claim 10, Satoshi teaches the slurry is filled at a predetermined concentration ([0025]).  Satoshi teaches the adaptor is lowered and the slurry is pressurized ([0026]).  Satoshi teaches the slurry is pressurized to a predetermined pressure or a predetermined adaptor position ([0027]).  
Satoshi does not explicitly teach calculating the position the adaptor should be stopped based on concentration of slurry.  It would be obvious to one of ordinary skill in the art at the time of the invention to calculate a position where the adaptor should be stopped and secured based on slurry concertation and compression factor in order to create desired separation and pressurized conditions. 
In regard to claim 11, Satoshi teaches the slurry is filled at a predetermined concentration ([0025]).  Satoshi teaches the adaptor is lowered and the slurry is pressurized ([0026]).  Satoshi teaches the slurry is pressurized to a predetermined pressure or a predetermined adaptor position ([0027]).  
Satoshi does not teach adjusting a volume and/or a concentration of the media slurry filled into the internal volume of the system based on input of a wanted position where the adaptor should be stopped and secured to the column tube after having been forced towards the first end.  It would be obvious to one of ordinary skill in the art at the time of the invention to adjust the volume or concentration of media slurry filled into the internal volume based on a wanted position where the adaptor should be stopped in order to create desired separation and pressurized conditions.
In regard to claim 12, Satoshi teaches providing a column assembly packing apparatus including one or more closeable connectors at the end of one or more respective fluid paths ([0022]).  Satoshi teaches the closeable connector prevents unwanted flow ([0022]). 
Satoshi does not teach the closeable connector is complementary at least to the inlet/outlet. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a closeable connector, as taught by Satoshi, complementary to the inlet/outlet of Satoshi in order to control flow conditions and prevent unwanted flow.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to disconnect said one or more connectors at the end of the forcing step in order to create closed fluid paths in order to prevent any unwanted flow and seal the device. 
In regard to claim 21, Satoshi teaches providing a column assembly packing apparatus including one or more closeable connectors at the end of one or more respective fluid paths ([0022]).  Satoshi teaches the closeable connector prevents unwanted flow ([0022]). 
Satoshi does not teach the closeable connector is complementary at least to the inlet/outlet. It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a closeable connector, as taught by Satoshi, complementary to the inlet/outlet of Satoshi in order to control flow conditions and prevent unwanted flow.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to disconnect said one or more connectors at the end of the forcing step in order to create closed fluid paths in order to prevent any unwanted flow and seal the device. 
Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over English machine translation of JP2011/214880 by Satoshi (Satoshi), as noted above, in view of GB 2447344 by Gebauer (Gebauer).
In regard to claim 3, Satoshi teaches the limitations as noted above.  Further, Satoshi teaches preventing contamination of foreign matter in the chromatographic column ([0013]; [0030]).  Satoshi teaches a closed system ([0016]-[0024]). 
Satoshi does not teach providing the system and the media slurry as pre-sterilized and providing aseptic and/or sanitary connectors to the media inlet. 
Gebauer teaches a method of packing a chromatography system (abstract).  Gebauer teaches closed systems are desirable for sanitary reasons (pg. 3, lines 16-21).  Gebauer teaches aseptic conditions and pre-sterilized slurry (pg. 2, lines 16-21).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate pre-sterilized media and sanitary connectors to the media inlets/outlets, as taught by Gebauer, in the method of Satoshi since it is known to have sanitary conditions in closed systems.  One of ordinary skill in the art would be motivated to use pre-sterilized slurry and sanitary connectors in the method of Satoshi in order to prevent contamination.  
Response to Arguments 
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments that reversing the steps would not have been prima facie; there is no motivation to reverse the steps as taught by Satoshi and doing so would render Satoshi inoperable for its intended purpose; Applicant’s claimed method provides advantages not taught or suggested by Satoshi; Satoshi only teaches first separating the column joint (extension tube wall) and then securing the movable plug (adapter) to the column body (column tube wall); the configuration of Satoshi requires release of the movable plug and pressure of the media in order to remove the column joint and then re-pressurize the plug on the media before securing the plug; Satoshi requires separating the extension tube wall from the column tube wall and then securing the adaptor to the basic column tube wall; Satoshi does not provide an ability for the steps to be carried out in the reverse order without rendering the device inoperable; Figure 5 shows the locking mechanism which is impossible to secure until after the separation of the extension tube wall has taken place; in order to secure the lock bolts of Satoshi one must first have separated the extension tube wall and then secured the movable plug with these bolts as the reverse order would render the device inoperable, the Examiner does not find this persuasive. 
The claims require “securing the adaptor to the basic column tube wall; and then separating the extension tube wall from the column tube wall”.  The term “securing” is interpreted under broadest reasonable interpretation in light of the specification as “to make firm or fast, as by attaching” (Secure Definition & Meaning | Dictionary.com).  
The Examiner notes that the rejection above has been updated and there is no longer a reversal of steps. 
As noted in the rejection above: Satoshi teaches securing the adaptor to the basic column tube wall (Figure 3-4; [0026]-[0027]; [0029]-[0030], movable plug 3, piston rod 16 projected to lower movable plug 3; [0027], predetermined movable plug position).  Satoshi teaches then separating the extension tube wall from the column tube wall (Figure 4-5; [0027], after the movable plug 3 is advanced to the inside of the column body…or a predetermined movable plug position…separate the column join 4 from the column body 5).  Satoshi teaches after forcing the adaptor towards the first end of the column tube beyond the extension tube wall securing the adaptor to the column tube (Figure 5; [0028]-[0030]). 
In regard to the applicant’s arguments that the invention provides advantages over the prior art such as the ability to maintain pressure on the media slurry and prevent re-pressurization; maintaining pressure is important for maintaining an aseptic system less susceptible to contamination, more consistent and predictable axial packing as the media bed does not relax and expand upon release; the invention provides a simpler single pressurization media packing procedure, a more aseptic procedure, and a more consistently packed media, the Examiner does not find this persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., maintain pressure, prevent re-pressurization, aseptic system, consistent and predictable axial packing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777